Exhibit 10.3


Annual Equity Grant


GEMSTAR-TV GUIDE INTERNATIONAL, INC.
1994 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED


STOCK UNIT AGREEMENT

        Gemstar-TV Guide International, Inc., a Delaware corporation (the
“Company”), hereby grants stock units relating to shares of its common stock,
$.01 par value (the “Stock”), to the Grantee named below, subject to the vesting
conditions set forth in the attachment. Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment and in the Company’s
1994 Stock Incentive Plan, as amended and restated (the “Plan”).

Grant Date:

Name of Grantee:

Number of Units Covered by Grant:

Vesting Start Date:

        By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available from the Company upon request. You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

Grantee:                                                      
                                                                   
                                                                (Signature)

Company:                                                      
                                                                
                                                                (Signature)

                   Title:                                                      
                                                       

Attachment

This is not a stock certificate or a negotiable instrument.

--------------------------------------------------------------------------------


GEMSTAR-TV GUIDE INTERNATIONAL, INC.
1994 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

STOCK UNIT AGREEMENT

Stock Unit/
Nontransferability   This grant is an award of stock units in the total number
of Units set forth on the cover sheet and subject to the vesting conditions
described below (the “Stock Units”). Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar process.


Vesting   Your Stock Units vest as to one-third (1/3) of the total number of
shares covered by this grant, as shown on the cover sheet, on the one-year
anniversary of the Vesting Start Date (“Anniversary Date”), provided you then
continue in service with the Company. Thereafter, for each subsequent
anniversary of the Vesting Start Date that you remain in service with the
Company, your Stock Units shall vest at the rate of one-third (1/3) of the total
number of shares covered by this option. The resulting aggregate number of
vested shares will be rounded to the nearest whole number, and you cannot vest
in more than the number of shares covered by this grant.


  No additional Stock Units will vest after your service has terminated for any
reason.


  Notwithstanding the vesting schedule in the preceding paragraph, to the extent
not previously vested, your Units shall become 100% vested upon the earlier of
(i) a Change in Control (as defined below) or (ii) your termination of service
with the Company or a Subsidiary due to your death, disability or Retirement if
you have continuously provided services to the Company from the Grant Date.


  For purposes of this Agreement, “Change in Control” shall mean any of the
following (other than as a direct result of a public offering of shares of the
Company):


                  (a) approval by the shareholders of the Company of the
dissolution or liquidation of the Company;





2

--------------------------------------------------------------------------------

                  (b) approval by the shareholders of the Company of an
agreement to merge or consolidate, or otherwise recapitalize or reorganize, with
or into one or more entities that are not Subsidiaries, as a result of which
less than 50% of the outstanding voting securities of the surviving or resulting
entity immediately after the event are, or will be, owned by the shareholders of
the Company and/or Related Parties immediately before such event (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
event but taking into consideration securities of the other parties to such
transaction held by such record holders);


                  (c) approval by the shareholders of the Company of the sale of
substantially all of the Company’s business and/or assets to a person or entity
which is not a Subsidiary or Related Party;


                  (d) any “person” (as such term is used in Sections 13(d) and
14 (d) of the Exchange Act) (other than a Related Party or other person having
beneficial ownership of more than 50% of the outstanding voting securities at
the time of adoption of this Plan, or any successor, affiliate or associate of
such owner) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities entitled to then vote generally in the election of directors of the
Company; or


                  (e) during any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each new Board member was
approved by a vote of at least three-fourths of the Board members then still in
office who were Board members at the beginning of such period, including for
these purposes (but without duplication of predecessors and successors), new


3

--------------------------------------------------------------------------------

  members whose election or nomination was so approved.


  Notwithstanding the foregoing, there shall not be a Change in Control if, in
advance of such event, you agree in writing that such event shall not constitute
a Change in Control.


  For purposes of this Agreement, “Retirement” means termination from service
with the Company after age 62.


Delivery of Shares Unless you previously elected to defer the payment of the
Stock Units, a certificate for all of the shares of Stock represented by your
Stock Units shall be delivered to you on the Vesting Date; provided, that, if
the Vesting Date occurs during a window period in which you are restricted from
selling Stock in the open market because a trading window is not available,
delivery of such shares will be delayed until the date immediately following the
opening of a trading window. If you have elected to defer the payment of the
Stock Units, a certificate for all of the shares of Stock represented by your
Stock Units shall be delivered to you on the date you have elected; provided,
that, if that date occurs during a window period in which you are restricted
from selling Stock in the open market because a trading window is not available,
delivery of such shares will be delayed until the date immediately following the
opening of a trading window. If your services have terminated earlier than the
date you have elected, a certificate for all of the shares of Stock represented
by your Stock Units shall be delivered to you at the time of your termination of
services.


Retention Rights   This Agreement does not give you the right to be retained by
the Company in any capacity. The Company reserves the right to terminate your
service with the Company at any time and for any reason.


Shareholder Rights   You do not have the rights of a shareholder with respect to
the Stock Units unless and until the Stock relating to the Stock Units has been
delivered to you. You will, however, be entitled to receive an amount equal to
any dividends declared or paid on such Stock. Any



4

--------------------------------------------------------------------------------

    distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be a part
of the Stock Units and subject to the same conditions and restrictions
applicable thereto. The Company may in its sole discretion require that any
amounts paid as dividend equivalents in connection with the Stock Units be
treated as reinvested in Stock Units and subject to the same conditions and
restrictions applicable thereto.


Adjustments   In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of Stock Units covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.


Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.


The Plan   The text of the Plan is incorporated in this Agreement by reference.
Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.


  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Stock Units. Any prior agreements,
commitments or negotiations concerning this grant are superseded.


    By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

5

--------------------------------------------------------------------------------